Cooper, J.,
delivered the opinion of the court.
There is no error'in the record. Section 2512 of the Code of 1880, allowing to the defendant in ejectment compensation for improvements put upon the land sued for, is applicable only where the plaintiff demands or might demand mesne profits in the action. The improvements put upon the lands by the defendant during the life of the life-tenant passed to the remainder-men by the expiration of the particular estate, not by a failure of the title under which the defendant held. He was under no liability to account to the plaintiffs for rents during the continuance of the life-estate, and because he was not, he cannot be allowed for improvements then made. For all improvements made after the expiration of the particular estate, the defendant was allowed full credit, and this was the extent of his right.

The judgment is affirmed.